Citation Nr: 1402277	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a headache disorder, to include as caused or aggravated by his hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran	


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's current headache disorder began coincident with acoustic trauma in service and per the credible lay testimony has been continuous in nature ever since; service connection has been granted for left ear hearing loss and tinnitus resulting from the acoustic trauma; a private medical doctor noted the Veteran's headaches; the medical evidence is in equipoise as to whether such headaches are related to the service-connected  hearing loss.


CONCLUSION OF LAW

The criteria for an award of service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for a headache disorder is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


